Citation Nr: 0636484	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to concurrent payment of special separation 
benefits and Department of Veterans Affairs disability 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from December 1979 to 
November 1992.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO). 

In January 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran received special separation benefits in the 
net amount of $34,248.06.

2.  In July 2003, the veteran was notified of a compensation 
award and was advised that his special separation benefits 
would be recouped through the withholding of VA compensation 
until the amount was paid back.


CONCLUSION OF LAW

The recoupment of special separation benefits by withholding 
the veteran's VA disability compensation in the amount of 
$34,248.06 is proper.  10 U.S.C.A. § 1174 (West 2002); 38 
C.F.R. § 3.700 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD214 shows that he received special separation 
benefits (labeled as SSB) in the amount of $34,248.06 in a 
lump sum payment.

In a July 2003 rating decision, the veteran was awarded an 
increased rating of 10 percent for his service-connected 
residuals, scars, appendectomy.  In a notification letter 
issued that same month, the veteran was advised that his 
severance pay allowance of $34,248.06 would be recouped 
through the withholding of VA compensation until the 
separation amount was paid back.

The veteran has argued that the lump sum payment was not due 
to a medical discharge for his service-connected disability 
and felt it was inappropriate to recoup a bonus he received 
that had nothing to do with the service-connected disability.  
At the January 2006 hearing before the undersigned, the 
veteran testified that the special separation benefit he was 
given at discharge was not related to his medical disability.  
He stated that he was given that lump sump because of a 
reduction in forces.  He reiterated that one did not have to 
do with the other.  The veteran acknowledged he was aware 
that there is a law that requires the recoupment but that he 
disagreed with it.  

In this regard, it is noted that recoupment of the veteran's 
special separation benefits from his VA disability 
compensation is required by Congress under 10 U.S.C.A. 
§ 1174(h)(2), which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA, but there shall 
be deducted from that disability compensation an amount equal 
to the total amount of separation pay, severance pay, and 
readjustment pay received.  (Emphasis added.)

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors the 
statute and states the following:

Where entitlement to disability 
compensation was established on or after 
September 15, 1981, a veteran who has 
received separation pay may receive 
disability compensation for disability 
incurred in or aggravated by service 
prior to the date of receipt of the 
separation pay subject to recoupment of 
the total amount received as separation 
pay.  Where payment of separation pay or 
special separation benefits under 
[10 U.S.C.A. §] 1174a was made on or 
before September 30, 1996, VA will recoup 
from disability compensation an amount 
equal to the total amount of separation 
pay or special separation benefits.  
(Emphasis added.)  Where payment of 
separation pay or special separation 
benefits under section 1174a was made 
after September 30, 1996, VA will recoup 
from disability compensation an amount 
equal to the total amount of separation 
pay or special separation benefits less 
the amount of Federal income tax withheld 
from such pay.

In this case, the veteran was separated from service in 1992, 
which is prior to September 30, 1996.  The Board is bound not 
only by the law prescribed by United States Congress, but 
also by the precedent opinions of VA's Office of General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  An opinion of 
the VA General Counsel, VAOGCPREC 14-92, concluded that, 
"[i]n accordance with the provisions of 10 U.S.C.A. § 1174 
and 38 C.F.R. § 3.700, VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  See also 
VAOGCPREC 12-96.

While the Board understands the veteran's frustration and 
appreciated his testimony, it is bound by the law and this 
decision is dictated by the relevant statutes and 
regulations.  38 U.S.C.A. § 7104(c).  As VA does not have any 
discretion in the recoupment of the special separation 
benefits, the Board finds that the veteran has failed to 
state a claim upon which relief may be granted, and that the 
claim must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim 
must be denied by operation of law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) specifically found in Manning that the VCAA can have 
no effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issue here on appeal.  In any event, 
based on the veteran's testimony and the statements he has 
submitted in support of his claim, it is clear that all 
pertinent records have been obtained and the duty to assist 
has been fulfilled.


ORDER

The recoupment of special separation benefits by withholding 
VA compensation benefits was proper.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


